UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):August 1, 2011 ORBIT INTERNATIONAL CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 0-3936 11-1826363 (Commission File Number) (IRS Employer Identification No.) 80 Cabot Court, Hauppauge, New York 11788 (Address of Principal Executive Offices, Including Zip Code) (631) 435-8300 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement As previously reported on Orbit International Corp.’s (the “Company”) Current Report on Form 8-K filed on December 17, 2007, the Company entered into an employment agreement (the “Employment Agreement”) with Bruce Reissman, Chief Operating Officer and Executive Vice President (“Executive”) on December 14, 2007. As previously reported on the Company’s Current Report on Form 8-K filed on February 24, 2011, the Company and Executive entered into a First Amendment to Employment Agreement, effective as of December 31, 2010, pursuant to which the term of the Employment Agreement was extended through May 31, 2011, unless terminated earlier by the Company or by Executive pursuant to the terms of the Employment Agreement. As previously reported on the Company’s Current Report on Form 8-K filed June 2, 2011, the Company and Executive entered into a Second Amendment to Employment Agreement, pursuant to which the term of the Employment Agreement was extended through June 30, 2011, unless terminated earlier by the Company or by Executive pursuant to the terms of the Employment Agreement. As previously reported on the Company’s Current report on Form 8-K filed On June 30, 2011, the Company and Executive entered into a Third Amendment to Employment Agreement, pursuant to which the term of the Employment Agreement was extended through July 31, 2011, unless terminated earlier by the Company or by Executive pursuant to the terms of the Employment Agreement. The Company and Executive entered into a Fourth Amendment to Employment Agreement, effective as of August 1, 2011, pursuant to which (a) the term of the Employment Agreement was extended through July 31, 2012, unless terminated earlier by the Company or by Executive pursuant to the terms of the Employment Agreement, and (b) the “parachute” payment provided in Paragraph 9C of the Employment Agreement was eliminated.Paragraph 9C of the Employment Agreement was amended to read in its entirety as follows: “C. Termination Due to Sale of Assets or Merger. If (i) the Company sells all or substantially all of its assets and this Agreement is not expressly assumed by the purchaser or (ii) this Agreement does not remain an obligation of the Company or its successor in any merger, consolidation or other similar agreement, Executive shall be deemed to have been terminated without Cause and shall be entitled to receive those payments, benefits and rights set forth in Paragraph 9(B)(IV).” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORBIT INTERNATIONAL CORP. Date:August 3, 2011 By: /s/ Mitchell Binder Mitchell Binder Chief Executive Officer and President
